Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 12) “detecting that a triggering event has occurred, wherein the triggering event ensures the player to win at regular predefined intervals and wherein the player is certain to get a minimum reward for achieving a specific goal, wherein achieving the goal is guaranteed in an average time and challenges the player to get the reward; and as a result of detecting that the triggering event has occurred, awarding the cumulative guaranteed personal jackpot to the player in a manner that only the player who fills the player cumulative guaranteed personal jackpot can trigger the player cumulative guaranteed personal jackpot”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
Cumulative personal guaranteed jackpot is well known in the art. For instance, Lafky et al. (2006/0030403) in view of Evans (2003/0228899) and Chan (2010/0240447) teaches a cumulative personal guaranteed jackpot. However, Lafky in view of Evans and Chan is silent on “detecting that a triggering event has occurred, wherein the triggering event ensures the player to win at regular predefined intervals and wherein the player is certain to get a minimum reward for achieving a specific goal, wherein achieving the goal is guaranteed in an average time and challenges the player to get the reward; and as a result of detecting that the triggering event has occurred, awarding the cumulative guaranteed personal jackpot to the player in a manner that only the player who fills the player cumulative guaranteed personal jackpot can trigger the player cumulative guaranteed personal jackpot”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715